Citation Nr: 1132746	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-14 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for nerve damage, left eye.

2.  Entitlement to service connection for arthritis of the left knee and right ankle.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In August 2007, a hearing was held before the undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  

In the June 2003 rating decision, the RO denied entitlement to service connection for systemic arthritis.  At his hearing before the Board in August 2007, the Veteran clarified that he was claiming service connection for arthritis of the left knee and right ankle.  Accordingly, the issue has been recharacterized on appeal.  

In January 2008, the Board remanded the claims for further evidentiary development.


FINDINGS OF FACT

1.  Arthritis of the left knee and right ankle had its onset during active service.

2.  Migraine headaches had their onset during active service.  

3.  Nerve damage to the left eye did not have its onset during active service or within one year of discharge from active service, and is not otherwise etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for arthritis of the left knee and right ankle have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  The criteria for entitlement to service connection for nerve damage to the left eye have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim. 38 C.F.R. § 3.159.  The notice must be provided to a claimant before the initial unfavorable adjudication by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App.112 (2004).  Since the Board has granted service connection for arthritis of the left knee and right ankle and migraine headaches, any failure to notify and/or develop these claims cannot be considered prejudicial to the Veteran.  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In connection with the claim for service connection for nerve damage to the left eye, VA satisfied the duty to notify by means of a pre-initial adjudication letter dated in January 2003.  The letter informed the Veteran of the requirements of a successful claim for service connection, and of his and VA's respective duties in obtaining evidence.  He was asked to submit information and/or evidence, which would include that in his possession, to the RO.  Additional content complying notice was provided in November 2005, notice as to assignment of disability ratings and effective dates was provided to the Veteran in March 2006 and August 2008, and the claim was thereafter readjudicated in a supplemental statement of the case in August 2010.  Neither the Veteran nor his representative has alleged any prejudice as a result of any untimely notification, nor has any been shown.

VA has also obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him physical examinations and obtained medical opinions as to the etiology of his claimed disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Thus, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Consideration of the Claims for Service Connection for Nerve Damage to the Left Eye, Arthritis of the Left Knee and Right Ankle, and Migraine Headaches

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or a disease of the nervous system becomes manifest to a degree of at least 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that his current headaches and left knee and right ankle arthritis are related to his automobile accident in service in October 1965.  He alternatively asserts that his left knee and right ankle problems are related to marches he had to participate in during service.  

With respect to his claim for service connection for nerve damage to the left eye, he alternatively argues that this disability was caused by a piece of metal that got into his left eye and/or some brake fluid that got into his eye during service. 

Service treatment records reflect that the Veteran entered service with a massive scar on the left side of his face.  No nerve problem associated with the left eye was noted at service entry.  Similarly, no problems were noted with respect to the left knee, right ankle, or headaches.  It was, however, subsequently noted in October 1965 that the extensive scarring to the left side of the Veteran's face occurred in association with a pre-service automobile accident in 1963, which left the Veteran with peripheral facial nerve paresis with fasciulations.  Additional records relating to an October 1965 in-service automobile accident reflect that the Veteran underwent treatment for multiple right-sided facial lacerations, a comminuted fracture of the right zygoma, fracture of the right ulna, and later in January 1966, the revision of the left facial scarring.  The records related to the in-service automobile accident further reflect the existence of a small 1 millimeter retained foreign body in the anterior chamber of the left eye.  It was also noted that the Veteran had a scar over the left lateral aspect of the left thigh.  In December 1966, the Veteran had reportedly gotten brake fluid in his eyes 45 minutes earlier.  Examination revealed no signs of burn and the Veteran's eyes were given a copious wash.  The diagnosis was chemical in eyes.  In February 1967, the Veteran was treated for a foreign body in the right cornea with a "rust ring."  The foreign body was removed and the eye cleaned out.  At the time of the Veteran's separation examination in April 1967, there were no complaints or findings with respect to the Veteran's left knee, right ankle, headaches, or left eye.  

Post service, VA examination in March 1975 revealed that the Veteran reported attacks of headaches on the right side, pointing to the right frontal and infraorbital areas on that side.  Sometimes the headaches would last for a week or two, go away, and then would be absent for two or three months.  VA treatment records from January 1976 reflect that examination revealed some twitching of the Veteran's left eye.  In December 1977, there was an assessment of headaches.  In January 1978, the Veteran complained of headaches since 1969.  In August 1978, examination revealed a swollen left knee and that symptoms reportedly began one and one-half weeks earlier without trauma.  Two days later, there was a diagnosis of posttraumatic synovitis of the left knee.  X-rays were interpreted to reveal mild osteoarthritis and joint effusion of the left knee.  In April 1979, the assessment was arthritis.  In December 1982, the Veteran was treated for cephalgia of undetermined etiology.  In November 1984, the Veteran reported that he had injured his right ankle many years earlier and had experienced occasional swelling ever since.  X-rays were interpreted to reveal some spurring and mild degenerative changes.  The diagnosis was posttraumatic osteoarthritis.  In January 1986, the Veteran was again treatment for headaches.  

Private treatment records from March 1988 reflect that the Veteran was examined in connection with an occupational injury for post-traumatic arthritis of the left knee.  VA records from August 1993 reflect complaints of headache since 1977.    

December 1995 VA outpatient eye examination asymmetric cup to disk ratio with normal intraocular pressure but no other ocular pathology bilaterally.  In October 1997, the assessment included glaucoma suspect with asymmetric cup to disk ratio.  In April 1998 and December 2000, it was noted that the Veteran had a positive history of metal in the left eye.  In February 2002, the assessment included lagophthalmos of the right eye.  

Private treatment records from August 2001 indicate that the Veteran had a twitch on the left side of his face.  

VA treatment records from August 2002 reflect the Veteran's report that he was wounded in combat in Vietnam, getting metal in his eye.  In November 2002, the impression was glaucoma suspect, refractive error, possible mass in the peripheral retina of the right eye, and lagophthalmos of the left eye.  

VA outpatient evaluation in June 2003 revealed that the Veteran reported a 20-year history of recurring migraine headaches.  His past medical history was also noted to include a left eye shrapnel injury as a result of combat that was treated in Vietnam in 1965.  It was also noted that the Veteran was being treated for possible retinal peripheral mass versus cystic changes.  Cranial nerve examination revealed a slight lag in the left eye.  There were also synkinesias on eye blinking and facial movements on the left side of the face.  The diagnostic impression included migraine, shrapnel injury to the left eye in Vietnam in 1965, left facial injuries in association with a motor vehicle accident in 1963, and left occipital infarct.  Lagophthalmos of the left eye was again diagnosed in August 2003 and March 2004.  In May 2004, there was a diagnosis of recurrent migraines.  

At the Veteran's hearing before the Board in August 2007, the Veteran indicated that his headaches were related to his in-service accident in 1965.  He also asserted that his left knee and right ankle problems were related to stress due to marching, and that he sustained damage to the optic nerve of his left eye as a result of brake fluid and/or metallic fragments that got into his left eye during service.  

VA treatment records from September 2007 reflect a pertinent ocular history that included exposure keratopathy of the left eye secondary to lagophthalmos due to Bell's palsy from motor vehicle accident.  

VA joints, orthopedics, and neurological examination in June 2010 revealed that the Veteran reported being involved in a motor vehicle accident in October 1965 in which he sustained a skull fracture.  He had since had frequent headaches occurring daily, lasting one to two days.  His headaches occurred suddenly without an aura and were located bitemporally.  He also sustained injuries to his left knee and right ankle in that same motor vehicle accident and had since had intermittent pain and swelling in both, especially on activity.  There was a diagnosis of gouty arthritis.  It was the examiner's opinion that the Veteran would be limited to sedentary work on a neurological and musculoskeletal basis.  

Examination of the left knee after removal of the knee brace showed mild diffuse swelling and tenderness.  Examination of the right ankle after removal of the brace showed moderate diffuse swelling and tenderness, and range of motion was moderately reduced.  The diagnosis was degenerative joint disease (DJD), left knee and right ankle, of moderate degree.  The diagnosis also included posttraumatic headaches of mild to moderate degree.  It was the opinion of the examiner that it was at least as likely as not that the Veteran's left knee and right ankle problems and headaches were related to the 1965 motor vehicle accident in service.  The examiner further commented that both appeared chronic in nature and could be the result of the Veteran's trauma with worsening as expected over the years.  

VA eye examination in June 2010 revealed that the Veteran's eye problems included lagophthalmos in the left eye secondary to a motor vehicle accident which left him with significant peripheral nerve damage.  The Veteran also reported a history of having foreign bodies, multiple episodes in both eyes, occurring throughout the time he was stationed in Vietnam around 1967.  He further reported that they were treated locally in the clinic and irrigated, and that he never developed permanent damage from this.  He denied any incisional ocular surgery or blunt trauma.  His medical history was found to be significant for migraines, joint pain, and gout.  The Veteran complained of burning and pain in both eyes that occurred at intermittent episodes of the day.  He reported that his left eye was worse than his right, and that this had been going on for more than 10 years on a constant, but nonprogressive basis.  Physical examination revealed an incomplete blink in the left eye.  There also appeared to be some undercutting of the temporal rim in the left eye.  In the far periphery of the right eye in the inferotemporal quadrant, there was a grayish flat lesion which was approximately 2 disk diameters in size.  The periphery in the left eye was unremarkable.  

In her assessment, the examiner noted that the Veteran had mild refractory which was currently corrected to 20/20 with spectacle glasses.  There was no evidence of any diabetic retinopathy in either eye and the Veteran remained a glaucoma suspect secondary to his optic nerves for which he would be followed in the future.  In the periphery of the right eye was a pigmented retinal lesion which was being followed with annual dilation and photodocumentation in the clinic.  Lastly and significantly, the examiner indicated that the Veteran suffered from moderate to severe ocular surface disease compounded both by his meibomianitis and lagophthalmos in the left eye.  The Veteran was very bothered by this and found himself quite reliant on Artificial Tears.  It was the examiner's opinion that it was not likely that the current nerve damage in the left eye is related to a brake fluid injury or associated disease.  She further noted that the Veteran denied any blunt ocular trauma, exhibited no signs of traumatic neuropathy or glaucoma, and had no apparent afferent pupil defect.  

Turning first to the Veteran's claim for service connection for arthritis of the left knee and right ankle and migraine headaches, the Board finds that recent VA examinations and treatment document multiple diagnoses of DJD of the left knee/right ankle and various diagnoses of chronic headache, to include migraine.  Consequently, the Board finds that there is sufficient evidence to fulfill the threshold requirement of current disability with respect to these claims.  Moreover there is evidence that the Veteran did receive some scarring to the left leg as a result of his significant in-service motor vehicle accident, the Veteran is competent to state that he had problems with his left knee, right ankle, and headaches following his in-service accident, and the record otherwise reflects not only the Veteran's report of relevant symptoms since service but continuing treatment for chronic headaches, including migraines, since March 1978 (another 1978 record also identifies the Veteran's headaches as having their onset in 1969), continuing treatment for left knee problems since August 1978, at which time there was a diagnosis of left knee synovitis and osteoarthritis in April 1979, and treatment for posttraumatic osteoarthritis of the right ankle in November 1984, at which time it was noted that the Veteran had experienced a right ankle injury many years earlier and had problems ever since.  Consequently, on this record, the Board finds that there is arguably a basis to establish service connection for DJD of the left knee and right ankle, and migraine headaches on the basis of a continuity of symptomatology since service.  

However, in addition to the above-noted evidence of continuing symptomatology, the record also reflects the opinions of the June 2010 VA joints, orthopedics, and neurological examiner that it was at least as likely as not that the Veteran's current left knee and right ankle DJD and headaches were related to the 1965 motor vehicle accident in service.  The Board further observes that the examiner also provided a rationale for his opinions, noting that the respective conditions appeared chronic in nature and could be the result of the Veteran's trauma with worsening as expected over the years.  There is also no medical opinion that contradicts the opinions of the June 2010 VA joints examiner.

Consequently, based on the significance of the Veteran's in-service motor vehicle accident, his ability to report the onset of injury and the existence of headache, left knee, and right ankle pain since service, the medical treatment records documenting relevant treatment to these areas for many years following service, and competent medical evidence linking the Veteran's current headache, and left knee and right ankle DJD to service, the Board will give the Veteran the benefit of the doubt, and conclude that service connection is warranted for left knee and right ankle DJD, and migraine headaches.  

Turning finally to the claim for service connection for nerve damage to the left eye, the Board finds that the record does reflect a current and continuing diagnosis of lagophthalmos of the left eye.  Consequently, the Board will give the Veteran the benefit of the doubt and conclude that there is evidence of nerve damage associated with the left eye and that the threshold requirement of a current disability has been met with respect to this claim.

However, the record reflects a medical opinion that this condition is secondary to Bell's palsy on the left side of the Veteran's face, and there is no evidence of record that demonstrates that there was any trauma to the left side of the Veteran's face in service.  In addition, the Veteran has alternatively attributed his left eye nerve damage to either metal fragments in the eye or brake fluid that got into the eye during service.  However, there is currently no evidence of a retained metal fragment in the left eye much less evidence relating such fragment to any existing nerve damage, and the record contains the opinion of the June 2010 VA eye examiner who concluded that it was not likely that the current nerve damage in the left eye is related to a brake fluid injury or associated disease.  The examiner also correctly noted that the Veteran denied any blunt ocular trauma to the left eye, exhibited no signs of traumatic neuropathy or glaucoma, and had no apparent afferent pupil defect.

In addition, to the extent the Veteran is capable of providing competent evidence of relevant symptoms such as the inability to fully close his left eyelid, the record does not contain statements of such symptoms continuing since service, and the Veteran has not asserted that he experienced these symptoms during and after service.  Therefore, the Board concludes that there is no evidence of the claimed condition or any other left eye disorder during service or a left eye disease as a result of service.  In rendering a determination on the merits of a claim, the lack of evidence of treatment may also bear on the credibility of the evidence of continuity (Savage v. Gober, 10 Vet. App. 488, 496 (1997)), and here, treatment records do not reflect treatment or complaints with respect to lagophthalmos of the left eye until February 2002.  In addition, as there is no evidence of lagophthalmos of the left eye or other nerve damage to the left eye within one year after discharge from service, the potentially applicable provisions relating to presumptive service connection for diseases of the nervous system of 38 C.F.R. § 3.307 and 3.309(a) are inapplicable.  In summary, there is simply no evidentiary basis to link nerve damage of the left eye or any other left eye disorder to active service.  

The evidence with respect to the claim for service connection for left eye nerve damage is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim for service connection for nerve damage to the left eye must be denied.


ORDER

Entitlement to service connection for left knee and right ankle DJD is granted.

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for nerve damage to the left eye is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


